Motion Granted; Memorandum Opinion issued October 31, 2013,
Withdrawn, Judgment Vacated, Appeal Reinstated, and Order filed
November 26, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00559-CR
                                  ____________

                         JUAN QUINTERO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1368190


                                    ORDER

      Appellant entered a guilty plea to aggravated sexual assault of a child. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on June 4, 2013, to confinement for six years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal. The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). Because the
record supported the trial court’s certification, by opinion and judgment issued
October 31, 2013, we dismissed the appeal. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      On November 4, 2013, appellant filed a motion for rehearing stating that
when his motion for new trial was denied, the trial court granted permission to
appeal. A supplemental clerk’s record containing a new certification stating that
the trial court gave permission to appeal was filed on November 6, 2013. See Tex.
R. App. P. 25.2(f) (permitting the filing of an amended certification of the
defendant’s right of appeal).

      A response to the motion for rehearing was requested. See Tex. R. App. P.
49.2. The State filed its response on November 15, 2013. The State agrees that the
trial court granted permission to appeal the denial of appellant’s motion for new
trial and the appeal should be reinstated.

      Accordingly, we GRANT appellant’s motion for rehearing and ORDER our
memorandum opinion issued October 31, 2013, WITHDRAWN, and our
judgment of that date VACATED. We ORDER the appeal REINSTATED.
Appellant’s brief shall be due on or before December 27, 2013, subject to any
extension of time that may be granted.

                                   PER CURIAM




                                             2